                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 FAITH M. BLAKE,                                   )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )    No.: 1:19-cv-369-CLC-CHS
                                                   )
 CITY OF CHATTANOOGA, JAMES                        )
 HIXSON and EUGENE SHILES,                         )
                                                   )
               Defendants.                         )
                                                   )
                                MEMORANDUM AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 2].

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint in a

district court must tender the full filing fee or he must file (1) an application to proceed in forma

pauperis without prepayment of fees and (2) a certified copy of his inmate trust account for the

previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a)(2). Plaintiff has not

paid the required $400.00 filing fee, nor has she submitted the proper documents to proceed in

forma pauperis. Specifically, Plaintiff has not filed (1) the appropriate in forma pauperis affidavit

and (2) a certified copy of her inmate trust account for the previous six-month period. 1

       Plaintiff shall have thirty (30) days from the date of entry of this order to pay the full filing

fee or to submit the necessary documents. The Clerk is DIRECTED to send Plaintiff the

appropriate in forma pauperis form affidavit and a prison account statement form. Plaintiff is


       1
          Plaintiff is DIRECTED to show this order to the custodian of trust accounts at her current
facility, who is DIRECTED to make a copy of Plaintiff’s inmate trust account statement, to
complete and sign the certificate, and to provide Plaintiff with the certified copy of his inmate trust
account statement for the six-month period preceding Plaintiff’s complaint.
hereby NOTIFIED that if she fails to fully comply with this order in a timely manner, the Court

will presume that Plaintiff is not a pauper, assess the full amount of fees, and order the case

dismissed for want of prosecution.

       Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the Court has

screened the complaint pursuant to the Prison Reform Litigation Act, see, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915A, which the Court will do as soon as practicable. Accordingly, the Court

will automatically deny any requests to amend or supplement the complaint and/or motions filed

before the Court has completed this screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendant(s) of any address

changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly notify

the Clerk and the other parties to the proceedings of any change in his or her address, to monitor

the progress of the case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.

Failure to provide a correct address to this Court within fourteen days of any change in address

may result in the dismissal of this action.

       IT IS SO ORDERED.

                                                      /s/ Christopher H. Steger
                                                      UNITED STATES MAGISTRATE JUDGE
